Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00904-CR

                                      Hollis Robert BLEDSOE,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR9715W
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 30, 2019

DISMISSED

           Pursuant to a plea-bargain agreement, Hollis Robert Bledsoe pled nolo contendere to being

a felon in possession of a firearm and was sentenced to four years of imprisonment and a fine of

$1,500.00 in accordance with the terms of his plea-bargain agreement. On October 24, 2018, the

trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The trial court

also certified that this criminal case “is one in which the defendant has waived the right of appeal.”

After Bledsoe filed a notice of appeal, the trial court clerk sent copies of the certification and notice
                                                                                       04-18-00904-CR


of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule

25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Bledsoe does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        On December 7, 2018, we informed Bledsoe that this appeal would be dismissed pursuant

to Texas Rule of Appellate Procedure 25.2(d) unless an amended trial court certification showing

that he had the right to appeal was made part of the appellate record by January 7, 2019. See TEX.

R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

No such amended trial court certification has been filed. Therefore, this appeal is dismissed

pursuant to Rule 25.2(d).

                                                    PER CURIAM

Do not publish




                                                  -2-